


Exhibit 10.3


NON-STATUTORY STOCK OPTION AGREEMENT
FOR MEMBERS OF THE BOARD OF DIRECTORS

         THIS AGREEMENT is made as of «STARTDATE» (the “Grant Date”) between
E-Z-EM, Inc. (the “Company”) and «FIRSTNAM» «LASTNAM» (the “Optionee”). Terms
used but not defined herein have the same meaning as in the Company’s 2004 Stock
and Incentive Award Plan (the “Plan”) unless the context suggests otherwise. All
references to Sections in this Agreement refer to Sections of this Agreement
unless otherwise indicated.

         1. The Company hereby grants to the Optionee a Non-Statutory Stock
Option to purchase «NOOPTIONS» shares of Common Stock subject to the terms and
conditions of this Agreement and the Plan (the “Option”). The terms and
conditions of the Plan have been or are being delivered to the Optionee and are
incorporated herein by this reference. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. The Option will not be treated
as an incentive stock option within the meaning of Section 422 of the Code.

         2. (a) The purchase price per share subject to the Option is «PRICE».
The purchase price may be paid in whole or in part (i) in money, (ii) by
bank-certified, cashier’s or personal check subject to collection, (iii) by a
stockbroker-assisted exercise procedure that complies with the Plan and any
additional terms and conditions that the Committee may at any time impose, or
(iv) in shares of Common Stock which have been owned by the Optionee for at
least six months or which were acquired on the open market and which are
surrendered to the Company actually or by attestation. Shares of Common Stock
thus surrendered shall be valued at their Fair Market Value on the date of
exercise.

                   (b) At no time may the Option be exercised for fewer than 100
of the shares that are subject to the Option unless the Option is exercisable
pursuant to the other provisions of this Agreement only with respect to fewer
than 100 shares at that time, in which case the Option may be exercised only for
the full balance of the shares with respect to which the Option is exercisable
at that time.

         3. (a) The Option shall expire on «EXPIRES» (the “Expiration Date”),
unless before that date it terminates in accordance with the terms and
conditions of this Agreement or is cancelled in accordance with Section 9(f) of
the Plan. If the Option has not expired, terminated or been cancelled during the
Optionee’s service on the Board of Directors of the Company (the “Board”), it
shall terminate on cessation of such service, but only if such service ceases
for cause within the meaning of the Company’s By-Laws as amended and restated on
the Grant Date. If such service ceases for any other reason, then, subject to
Section 4, to the extent that the Option is exercisable after cessation of such
service pursuant to Section 7 or 8 but is not exercised within the applicable
period set forth in Section 7 or 8, the Option shall terminate at the expiration
of the applicable period set forth in Section 7 or 8. Any provision of this
Agreement to the contrary notwithstanding, in no event may the Option be
exercised on or after the Expiration Date.

-89-

--------------------------------------------------------------------------------




                   (b) For the avoidance of doubt, a transfer of the Optionee
from the service of the Company to the service of a Subsidiary, or from the
service of a Subsidiary to the service of the Company or another Subsidiary, or
from the status of a director to that of a consultant, shall not be deemed a
cessation of the Optionee’s Board service solely for purposes of this Agreement,
but if the Optionee is a director or consultant of a Subsidiary that ceases to
be a Subsidiary (for example, because the Company sells or spins off the
Subsidiary) and the Optionee is not then a director or consultant of the Company
or another Subsidiary, the Optionee’s Board service shall be deemed to cease for
purposes of this Agreement when the Subsidiary ceases to be a Subsidiary.

                   (c) In the event that, before the Expiration Date, the
Company is dissolved or liquidated, or is merged, consolidated or otherwise
combined with another corporation and is not the surviving corporation, the
Committee may terminate the Option at the time of the transaction without the
consent of the Optionee but only if not less than 15 days nor more than 90 days
prior to such transaction the Optionee is notified in writing that the Option
will terminate at the time of the transaction and that the Optionee will have
the right, subject to Section 4, to exercise the Option during the 15 day period
(or a specified longer period) prior to the transaction (the “Pre-Transaction
Exercise Period”) to the extent hereafter provided. Subject to Section 4 and
Section 7(b), the Option shall be exercisable during the Pre-Transaction
Exercise Period to the extent of all of the shares that are subject to the
Option, irrespective of the provisions of Section 5(a), unless the Optionee’s
Board service ceased before the commencement of the Pre-Transaction Exercise
Period, in which case to the extent that the Option is exercisable at the time
of exercise during the Pre-Transaction Exercise Period pursuant to Section 7 or
8.

         4. In the event the Optionee becomes employed by, associated in any way
with, or the beneficial owner of more than 1% of the equity of, any business
(other than AngioDynamics, Inc.) which competes, directly or indirectly, with
the Company’s business in any geographical area where the Company then does
business, or if the Optionee engages in criminal conduct with respect to the
Company, a Subsidiary, or any of their property, shareholders, employees,
officers or directors, or engages in conduct involving moral turpitude, the
Option shall immediately terminate and the Optionee shall have no rights
hereunder.

         5. (a) Except as provided otherwise in the Plan, the Option shall
become exercisable.

                   (b) Subject to Section 9(f) of the Plan, any portion of the
Option which

-90-

--------------------------------------------------------------------------------




does not expire or terminate in accordance with Section 3 or 4 or become
exercisable pursuant to Section 3(c) or Section 5(a) before the date, if any, on
which a Change in Control occurs while the Optionee is providing Board service
to the Company or a Subsidiary, shall become exercisable on that date.

         6. The Option shall not be transferable otherwise than by will or by
the laws of descent and distribution or to a Beneficiary and during the lifetime
of the Optionee shall be exercisable only by the Optionee.

         7. In the event the Optionee’s Board service ceases for any reason
other than death or disability, the Option may be exercised (but only if it has
not expired or terminated on or before the date of exercise as provided in
Section 3 or 4 and only to the extent that it is exercisable under Section 3(c)
or Section 5 on the date such employment ceases) only during the 180 days after
the date of such cessation.

                   Notwithstanding the foregoing, (a) if the Optionee dies or
becomes disabled within the meaning of Section 8 during the aforementioned 180
day period, then that 180 day period shall be extended for an additional 180
days, and (b) in the event of a cessation of the Optionee’s Board service for
cause within the meaning of the Company’s By-Laws as amended and restated on the
Grant Date, the Option shall terminate at the time the Optionee’s Board service
so ceases.

         8. In the event the Optionee’s Board service ceases by reason of death
or disability, the Option may be fully exercised as to all Shares covered hereby
(if it has not expired or terminated on or before the date of exercise as
provided in Sections 3 or 4 but regardless of whether it is exercisable under
Section 3(c) or Section 5 on the date such Board service ceases) only during the
one year period after the date of such cessation. “Disability” as used herein
means a medical condition that would entitle the Optionee to receive benefits
(either immediately or after expiration of a waiting period) under the long-term
disability insurance program of the Company that is in effect on the Grant Date,
if such program were in effect on the date of such cessation and the Optionee
were a participant therein.

         9. Nothing herein or in the Plan shall confer upon the Optionee any
right to continue as a member of the Board or otherwise in the service of the
Company or a Subsidiary.

         10. The Option and the Plan are subject to adjustments, changes and
amendments as provided in the Plan.

         11. This Agreement shall bind and inure to the benefit of the Company,
its successors and assigns, and the Optionee and the Optionee’s Beneficiary,
subject to the Plan.

         12. This Agreement will be governed by and construed under the laws of
Delaware, without giving effect to the principles of conflicts of laws thereof.
The existence of the Option shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or

-91-

--------------------------------------------------------------------------------




consolidation of the Company, or any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the stock or the rights thereof or convertible into
or exchangeable for stock, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise. Except
as expressly provided in Section 9(f) or 10 of the Plan, the issuance by the
Company of shares of stock of any class, or securities convertible into or
exchangeable for shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of options,
rights or warrants to subscribe therefor, or to purchase the same, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of stock subject to the
Option.

         13. The Committee, in its sole and absolute discretion, shall resolve
any disputes, claims or interpretive issues arising hereunder and the
Committee’s determinations shall be final and uncontestable.

         14. By signing this Agreement the Optionee irrevocably agrees to and
accepts the terms and conditions of the Option as set forth or incorporated by
reference in this Agreement and the terms and conditions of the Plan applicable
to the Option.

         IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective from the date first above written.

  E-Z-EM, Inc.


By: _________________________
           Dennis J. Curtin
           Senior VP & CFO


__________________________
«FIRSTNAM» «LASTNAM»


-92-

--------------------------------------------------------------------------------